                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RYAN SCHELLER, et al.,                              Case No. 19-cv-01651-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER REGARDING MOTION TO
                                                  v.                                         DISMISS
                                   9

                                  10     NUTANIX, INC., et al.,                              Re: Dkt. No. 125
                                                        Defendants.
                                  11

                                  12          Plaintiffs Ryan Scheller, Bristol County Retirement System, Joseph S. Maroun, and the
Northern District of California
 United States District Court




                                  13   City of Miami Fire Fighters and Police Officers Retirement Trust (collectively, “Plaintiffs”) bring

                                  14   this putative class action against Nutanix, Inc., Dheeraj Pandey, and Duston M. Williams

                                  15   (collectively, “Nutanix”). Nutanix again moves to dismiss Plaintiffs’ Second Amended

                                  16   Complaint, which suffers from many of the same deficiencies as their prior complaint. Most of

                                  17   the statements that Plaintiffs allege were false were facially true, and Plaintiffs have not

                                  18   adequately stated why a reasonable investor would have been misled by such statements.

                                  19   However, Plaintiffs have adequately alleged falsity and scienter for a few statements regarding

                                  20   new customer growth and sales productivity, as described further below. Accordingly, Nutanix’s

                                  21   Motion to Dismiss is DENIED.

                                  22                                             BACKGROUND

                                  23          Plaintiffs first filed this action on March 29, 2019, and filed an amended complaint on

                                  24   September 9, 2019. Dkt. Nos. 1, 102. I granted Nutanix’s motion to dismiss the amended

                                  25   complaint, finding that Plaintiffs failed to adequately allege the falsity of Nutanix’s statements or

                                  26   that it acted with the requisite scienter. Dkt. No. 121 (“Order”). Plaintiffs filed a Second

                                  27   Amended Complaint (“SAC”) on April 17, 2020. Dkt. No. 124 (“SAC”). The SAC involves most

                                  28   of the same allegations, which are set forth in detail in my earlier Order. However, it also includes
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 2 of 18




                                   1   bolstered facts to support Plaintiffs’ assertions, including more statements from confidential

                                   2   witnesses (“CWs”).

                                   3          Plaintiffs’ central claims are that Nutanix made several “misrepresentations and omissions

                                   4   intended to conceal from investors Nutanix’s rapidly declining sales pipeline and revenue.” SAC

                                   5   ¶ 2. Although many of Plaintiffs’ allegations are interrelated, they generally involve statements

                                   6   regarding: (i) Nutanix’s investment in “lead generation,” (ii) an undisclosed “pull-in” scheme,

                                   7   (iii) Nutanix’s new customer growth, and (iv) Nutanix’s sales hiring and productivity. Together,

                                   8   these misrepresentations concealed a “massive decline in sales productivity––the rate at which a

                                   9   sales representative is able to turn sales leads in the pipeline into revenue––which, in turn, caused

                                  10   revenue to decline.” Id. ¶ 14.

                                  11          First, Plaintiffs again point to several of Nutanix’s statements related to sales and

                                  12   marketing and “lead generation” that they allege were misleading: (i) in Form 10-Qs from
Northern District of California
 United States District Court




                                  13   December 2017, March 2018, June 2018, and December 2018 that it “continually increased our

                                  14   marketing activities related to brand awareness, promotions, trade shows and partner programs,”

                                  15   that “[t]he increase in product revenue . . . reflects increased domestic and international demand,”

                                  16   and that Nutanix continued to “penetrate and expand in global markets through increased sales and

                                  17   marketing activities,” e.g., id. ¶¶ 9, 118, 224, 230, 248, 254, 276, 308, 314; (ii) in a May 2018

                                  18   press release that “[d]emand for our solutions remains strong” and that there was “continued

                                  19   growth in our software and support billings,” id. ¶ 261; (iii) in an August 2018 conference call that

                                  20   Nutanix saw “strong growth in spending,” id. ¶ 287; and (iv) in a 2018 Form 10-K that “we

                                  21   continue to increase our marketing activities related to brand awareness, promotions, trade shows,

                                  22   and partner programs,” and that an “increase in product revenue reflects increased domestic and

                                  23   international demand for our solutions as we continue to penetrate and expand in global markets

                                  24   through increased sales and marketing activities,” id. ¶¶ 296, 302. Plaintiffs also assert that

                                  25   Nutanix made further misrepresentations in a February 28, 2019 conference call, when Pandey

                                  26   stated that an increase in lead generation spending “drove strong pipeline generation” that he did

                                  27   not see any issues with its lead generation until Q2 2019, and that the lack of lead generation

                                  28   spending pushed things only “a quarter or two.” Id. ¶¶ 338-39.
                                                                                         2
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 3 of 18




                                   1          Second, Plaintiffs assert that Nutanix hid its declining pipeline by “pulling in” sales from

                                   2   existing customers that were expected to close in the next quarter. Id. ¶ 15. It continued to do this

                                   3   until February 2019, when the company’s existing customers were “over procured” and there were

                                   4   no new sales to pull in. Id. ¶ 16. Plaintiffs assert that several CWs (CW1, CW2, CW7, CW8, and

                                   5   CW 11) confirmed this practice, which occurred throughout the Class Period and for all types of

                                   6   customers. Id. ¶¶ 173-75.

                                   7          Third, Nutanix also made several alleged misrepresentations regarding new customers and

                                   8   its pipeline: (i) in a November 2017 conference call that “I wouldn’t look too much into” lower

                                   9   amounts of “new customers that came into [Nutanix’s] installed base” and that “we added a decent

                                  10   amount of customers,” id. ¶ 220; (ii) in a March 2018 conference call that it “experienced record

                                  11   sales productivity in the quarter,” “add[ed] a record number of new customers,” “increase[ed] our

                                  12   number of Global 2000 or G2K customers by 34 in the quarter,” and had made a “huge
Northern District of California
 United States District Court




                                  13   contribution to overall mid market customer acquisition,” id. ¶¶ 236-238; (iii) in a March 2018

                                  14   investor “Analyst Day” that it achieved a milestone of “over 1,000 new clients, brand-new clients

                                  15   in the last quarter,” id. ¶ 242; (iv) in a May 2018 conference call that “we’ve actually had a

                                  16   renewed focus with the channel on new customer logos,” that it was “really excited about what’s

                                  17   happening in the channel with the pipeline for new logos,” and that the company’s shift to

                                  18   software-only products may have negatively impacted smaller new customer growth, id. ¶¶ 269,

                                  19   271; (v) in an August 2018 conference call that it “added over 3,600 new customers,” saw “year-

                                  20   over-year growth accelerated from the previous year,” “added approximately 1,000 new

                                  21   customers,” and added “approximately 40 in Q4 2018,” id. ¶ 291; and (vi) in its Form 10-Qs and

                                  22   2018 Form 10-K that “[o]ur total end customer count increased.” Id. ¶¶ 230, 254, 282, 302, 314.

                                  23          Fourth, Plaintiffs allege that Nutanix made several misstatements regarding its sales hiring

                                  24   and productivity. These include: (i) statements in its Form 10-Qs and 2018 10-K that “[w]e have

                                  25   significantly increased our sales and marketing personnel, which grew by [between 30 and 40%]”

                                  26   in the preceding year, that global sales team members “are in the process of ramping up,” and that

                                  27   it “expect[ed] continuing improvement over the coming quarters,” id. ¶¶ 227, 251, 279, 299, 311;

                                  28   (ii) a statement in a May 2018 press release that “[w]e had strong success in our hiring in the
                                                                                         3
                                            Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 4 of 18




                                   1   quarter that positions us to deliver on our future growth plans,” id. ¶ 261; (iii) statements in a May

                                   2   2018 conference call that “we executed this [hiring] full-court press flawlessly and ended up hiring

                                   3   more new employees in Q3 than in any previous quarter by a wide margin” and “we added over 60

                                   4   new sales teams, which is critical to our planned growth for future periods,” id. ¶ 266; and (iv) in

                                   5   the August 2018 conference call that it had “ramped rep sales productivity” that had increased

                                   6   sequentially for the last three six-month periods, id. ¶ 287.

                                   7            Nutanix moved to dismiss the SAC on May 22, 2020, arguing that Plaintiffs failed to cure

                                   8   any of the deficiencies identified in the Order. Dkt. No. 125 (“Mot.”). Plaintiffs filed an

                                   9   opposition on June 26, 2020, Dkt. No. 127 (“Oppo.”) and to which Nutanix replied. Dkt. No. 129

                                  10   (“Reply”).

                                  11                                           LEGAL STANDARD

                                  12   I.       PLEADING STANDARD PURSUANT TO RULE 12(B)(6)
Northern District of California
 United States District Court




                                  13            Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                  14   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  15   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                  16   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  17   the plaintiff pleads facts that “allow[] the court to draw the reasonable inference that the defendant

                                  18   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). There must be

                                  19   “more than a sheer possibility that a defendant has acted unlawfully.” Id. While courts do not

                                  20   require “heightened fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a

                                  21   right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  22            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  23   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the

                                  24   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  25   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  26   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  27   2008). If the court dismisses the complaint, it “should grant leave to amend even if no request to

                                  28   amend the pleading was made, unless it determines that the pleading could not possibly be cured
                                                                                           4
                                         Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 5 of 18




                                   1   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In making

                                   2   this determination, the court should consider factors such as “the presence or absence of undue

                                   3   delay, bad faith, dilatory motive, repeated failure to cure deficiencies by previous amendments,

                                   4   undue prejudice to the opposing party and futility of the proposed amendment.” Moore v. Kayport

                                   5   Package Express, 885 F.2d 531, 538 (9th Cir. 1989).

                                   6   II.     PLEADING REQUIREMENTS IN SECURITIES FRAUD ACTIONS

                                   7           Section 10(b) of the Exchange Act makes it unlawful for any person “to use or employ, in

                                   8   connection with the purchase or sale of any security. . . any manipulative or deceptive device or

                                   9   contrivance in contravention of such rules and regulations as the Commission may prescribe[.]”

                                  10   15 U.S.C. § 78j(b). Securities and Exchange Commission Rule 10b-5, promulgated under the

                                  11   authority of Section 10(b), in turn provides that “[i]t shall be unlawful for any person . . . (a) To

                                  12   employ any device, scheme, or artifice to defraud, (b) To make any untrue statement of a material
Northern District of California
 United States District Court




                                  13   fact or to omit to state a material fact necessary in order to make the statements made, in light of

                                  14   the circumstances under which they were made, not misleading, or (c) To engage in any act,

                                  15   practice, or course of business which operates or would operate as a fraud or deceit upon any

                                  16   person, in connection with the purchase or sale of any security.” 17 C.F.R. § 240.10b-5.

                                  17           The basic elements of a Rule 10b-5 claim are: (i) a material misrepresentation or omission

                                  18   of fact, (ii) scienter, (iii) a connection with the purchase or sale of a security, (iv) a transaction and

                                  19   loss causation, and (v) economic loss. In re Daou Sys., Inc., 411 F.3d 1006, 1014 (9th Cir. 2005).

                                  20   Under the Private Securities Litigation Reform Act of 1995 (“PSLRA”), securities fraud claims

                                  21   must “plead with particularity both falsity and scienter,” the same standard as Federal Rule of

                                  22   Civil Procedure 9(b). Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001). With respect to

                                  23   falsity, “the complaint shall specify each statement alleged to have been misleading, [and] the

                                  24   reason or reasons why the statement is misleading.” 15 U.S.C. § 78u-4(b)(1)(B). With respect to

                                  25   scienter, “the complaint shall, with respect to each act or omission alleged . . . state with

                                  26   particularity facts giving rise to a strong inference that the defendant acted with the required state

                                  27   of mind.” 15 U.S.C. § 78u-4(b)(2)(A). Even if a plaintiff is able to satisfy all six elements of a

                                  28   Section 10(b) violation, the defendant may still be protected by the “safe harbor” provision of the
                                                                                           5
                                            Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 6 of 18




                                   1   PSLRA, under which “a defendant will not be liable for a false or misleading statement if it is

                                   2   forward-looking and either is accompanied by cautionary language or is made without actual

                                   3   knowledge that it is false or misleading.” In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1141

                                   4   (9th Cir. 2017) (emphasis in original).

                                   5                                               DISCUSSION

                                   6   I.       FALSE OR MISLEADING STATEMENTS OR OMISSIONS
                                   7            A.     Misstatements regarding Nutanix’s investment in “lead generation”
                                   8            In my prior Order, I found that Plaintiffs failed to adequately assert that Nutanix’s

                                   9   statements related to lead generation were false because they were facially true statements about

                                  10   sales and marketing more generally. Order at 5-6. I found that Plaintiffs failed to define “lead

                                  11   generation” or “pipeline” or to explain how these terms differed from the larger umbrella of “sales

                                  12   and marketing. Id. at 8. I also held that they failed to show how reasonable investors would have
Northern District of California
 United States District Court




                                  13   been misled by Nutanix’s statements regarding lead generation spending. Id. at 9.

                                  14            In the SAC, Plaintiffs describe “lead generation” as “the process of identifying and

                                  15   cultivating potential customers to purchase a business’s products or services.” SAC ¶ 3. Plaintiffs

                                  16   argue that “marketing” expense includes “three main components”: lead generation, salaries, and

                                  17   travel. Oppo. 9. Lead generation comprises approximately 70% of marketing expense. SAC ¶

                                  18   212. “Lead generation” activities include “‘digital marketing,’ activities ‘through web traffic,’

                                  19   ‘executed campaigns,’ ‘brand awareness, promotions, trade shows and partner programs,’ and ‘all

                                  20   sorts of events’ and ‘meetings.’” Id. ¶¶ 3, 88. In addition, analysts understood that lead

                                  21   generation activities included “CIO events, digital marketing, branding campaigns, and seminars.”

                                  22   Id. ¶ 88. CW4 recalled that lead generation activities were performed by Nutanix’s Digital

                                  23   Marketing, Events, Program Teams, Account-Based Marketing, and Public Relations groups. Id.

                                  24   ¶ 89.

                                  25            According to Plaintiffs, lead generation is key to creating a sales pipeline by generating

                                  26   sales leads, and lead generation spending is a critical component to building pipeline. Id. ¶¶ 3, 82-

                                  27   84. The ability to turn a sales lead into revenue is called “sales productivity.” Id. ¶ 84. The key

                                  28   inputs of sales productivity are “salespeople and pipeline spend, the demand gen spend [e.g., lead
                                                                                          6
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 7 of 18




                                   1   generation].” Id. Plaintiffs argue that by failing to invest in lead generation activities, Nutanix

                                   2   “decimated” its sales pipeline and sales productivity. Oppo. 4.

                                   3          The SAC contains multiple allegations that persuasively allege that Nutanix was not

                                   4   investing adequate resources into lead generation or new customer growth. The problem with

                                   5   Plaintiffs’ allegations, however, is that they do not demonstrate that Nutanix’s statements at the

                                   6   time were false. Plaintiffs focus on the term “lead generation” because that is the term that

                                   7   Nutanix admitted that it kept flat in its February 2019 statement. But as I noted before, the

                                   8   allegedly false statements do not mention lead generation specifically.

                                   9          Once again, the dispute between the parties concerns the definition of “lead generation” as

                                  10   opposed to “sales and marketing” and “marketing” more specifically. There is no dispute that

                                  11   Nutanix in fact increased spending on “sales and marketing.” Similarly, there does not appear to

                                  12   be any dispute that Nutanix increased “marketing” spending. Plaintiffs instead contend that lead
Northern District of California
 United States District Court




                                  13   generation spending differs from marketing spending, asserting that lead generation is the main

                                  14   component of marketing, but that marketing also includes salaries and travel. See Oppo. 9-10.

                                  15   However, Plaintiffs do not allege how or why investors would understand that “marketing”

                                  16   included separate components of lead generation, salaries, and travel, and point to no public

                                  17   statements to that effect. Moreover, their characterization of “lead generation” as pleaded is

                                  18   extremely broad and still unclear. See SAC ¶¶ 91 (“lead generation activities at Nutanix included

                                  19   any activity designed to land a new customer or sell additional products to existing customers,”

                                  20   and “included advertising, trade shows, direct mailings, events, digital marketing, branding

                                  21   campaigns, and conferences or seminars”), 93 (“lead generation activities [] include ‘all sorts of

                                  22   events’ and ‘meetings.’”). Thus, I find that Nutanix’s statements would be false only to the extent

                                  23   that the company did not increase spending on marketing, or on “activities related to brand

                                  24   awareness, promotions, trade shows and partner programs.”

                                  25          Plaintiffs do not assert that Nutanix did not increase spending for these particular

                                  26   marketing activities or marketing more generally, nor do they dispute Nutanix’s assertions that

                                  27   these statements are not facially untrue. See Mot. at 17-18. In addition, publicly-filed statements

                                  28   cited by both parties suggest that investors would have understood lead generation to be separate
                                                                                         7
                                           Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 8 of 18




                                   1   from marketing. These state that Nutanix considered “demand generation activities” to be a subset

                                   2   of marketing activities, separate from online advertising, corporate events, and social media

                                   3   programs. Dkt. No. 125-21 at 175. In addition, they assert that “sales and marketing” expenses

                                   4   primarily included personnel costs. Id. at 44. Plaintiffs argue that “[i]f personnel costs comprise

                                   5   the majority of Sales and Marketing Expense, and lead generation is one component of marketing,

                                   6   investors could not have learned from the Company’s financial statements, alone, that lead

                                   7   generation was kept flat.” Oppo. 10. Even if this is true, Plaintiffs have not identified any

                                   8   representations by Nutanix regarding lead generation as distinct from marketing.

                                   9           Accordingly, Plaintiffs’ allegations fail to provide a specific statement by Nutanix that led

                                  10   investors to believe that it was increasing spending on lead generation (whether understood as

                                  11   “marketing” expenses or expenses for a smaller subset of “brand awareness, promotions, trade

                                  12   shows and partner programs”) when, in fact, it was not. Instead, Plaintiffs again use Defendants’
Northern District of California
 United States District Court




                                  13   February 28, 2019 statement that lead generation was kept flat to argue that its prior statement,

                                  14   which do not use the term “lead generation,” were false. This cannot furnish the basis for a fraud

                                  15   claim pursuant to the “exacting requirements” of the PSLRA. See Metzler Inv. GMBH v.

                                  16   Corinthian Colleges, Inc., 540 F.3d 1049, 1070 (9th Cir. 2008).

                                  17           B.     Misstatements regarding undisclosed “pull-in scheme”
                                  18           The SAC states that Nutanix “pulled in” sales from existing customers that were supposed

                                  19   to close in the next quarter into the current quarter. SAC ¶ 15. Plaintiffs assert that in light of this

                                  20   “pull-in scheme,” Nutanix’s statements regarding continued customer growth and sales

                                  21   productivity were false. They rely primarily upon CWs from three of Nutanix’s five sales regions.

                                  22   CW1 stated that every quarter prior to quarter end, he or she received an email from the Regional

                                  23   VP of sales copying the Director of Revenue or the Senior VP of American Sales, which

                                  24   encouraged salespeople to pull in specified amounts of revenue (between $100,000 and $300,000)

                                  25
                                       1
                                  26    I rely on materials that are cited in the SAC under the doctrine of incorporation by reference.
                                       Nutanix’s request for judicial notice, Dkt. No. 126, is otherwise DENIED as moot. Plaintiffs
                                  27   oppose Nutanix’s request, asserting that incorporation by reference is inappropriate and that the
                                       documents cannot be relied upon for their truth. Dkt. No. 128. However, I do not rely upon the
                                  28   documents for their factual truth, but to place Plaintiffs’ allegations in context and evaluate the
                                       plausibility of their claims. Golub v. Gigamon Inc., 372 F. Supp. 3d 1033, 1043 (N.D. Cal. 2019).
                                                                                          8
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 9 of 18




                                   1   so that the company could achieve its sales target. Id. ¶ 176-77. For two quarters in FY 2018,

                                   2   CW1’s manager said that the company was “significantly behind” on its revenue goals and that it

                                   3   would be necessary to pull in $3.8 million in orders. Id. ¶ 177. CW8 stated that Nutanix

                                   4   “routinely” pulled in sales throughout his or her employment. Id. ¶ 179. This witness stated that

                                   5   the Director of Revenue and the Senior VP of Sales determined the amount of sales needed to be

                                   6   pulled in. Id. CW7 received a phone call from a Senior Director of Consulting Services, who told

                                   7   the witness that Nutanix was making sales projections based on a “shell game” and that the

                                   8   company would run out of the backlog they were using to meet sales projections. Id. ¶ 181. CW2

                                   9   and CW11 also experienced pull ins. Id. ¶¶ 180, 182. In addition, two CWs reported that Nutanix

                                  10   would offer products at serious discounts or at no cost in order to entice customers to close deals

                                  11   early. Id. ¶ 188.

                                  12          A “pull-in” practice is not by itself fraudulent. See Luna v. Marvell Tech. Grp., Ltd., No. C
Northern District of California
 United States District Court




                                  13   15-05447 WHA, 2017 WL 4865559, at *7 (N.D. Cal. Oct. 27, 2017) (“Though lead plaintiff need

                                  14   not prove its case at this juncture, it must make some showing, grounded in fact, that these pull-ins

                                  15   were the result of an impropriety, or were otherwise misleading.”). Plaintiffs recognize that

                                  16   Nutanix regularly pulled in accounts each quarter, including before the Class Period. SAC ¶ 377.

                                  17   This undercuts their contention that Nutanix’s pull-in practice was misleading. See Wietschner v.

                                  18   Monterey Pasta Co., 294 F. Supp. 2d 1102, 1114 (N.D. Cal. 2003) (noting that “there may [] be

                                  19   other legitimate reasons for attempting to achieve sales earlier”). Rather, according to Plaintiffs,

                                  20   Nutanix’s undisclosed practice of pulling in sales renders Nutanix’s statements false because

                                  21   Nutanix knew that eventually the pipeline would dry up. The pull-in scheme allegedly concealed

                                  22   this declining pipeline until the point at which the practice could no longer be sustained.

                                  23   Therefore, Plaintiffs’ challenge to Nutanix’s pull-in “scheme” is effectively the same as its

                                  24   allegations regarding new customers and its dwindling pipeline. I find that Nutanix’s practice of

                                  25   pulling-in sales leads each quarter by itself does not support a finding of falsity. Instead, the

                                  26   relevant question is whether Nutanix’s statements regarding its new customers were misleading in

                                  27   light of the dwindling pipeline.

                                  28
                                                                                          9
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 10 of 18



                                              C.      Misstatements regarding new customers and pipeline
                                   1
                                              Plaintiffs allege that Nutanix “gave the false impression that the end customers added
                                   2
                                       during the quarter were ‘brand new’ accounts that were increasing the Company’s pipeline when,
                                   3
                                       in reality, Nutanix was simply double counting sales to existing customers as new customers.”
                                   4
                                       Oppo. 13 (emphasis removed). Thus, Nutanix conflated new customers and end-customers to
                                   5
                                       create the impression that the company was growing its new customer base. Id. at 14; SAC ¶ 123.
                                   6
                                       Plaintiffs also assert that Nutanix made several statements regarding new leads and growth that
                                   7
                                       were misleading in light of the fact that the company’s “pipeline deficiencies.” Oppo. 12. They
                                   8
                                       also contend that Nutanix falsely dismissed concern about lack of new customer growth based
                                   9
                                       upon seasonality. Id. at 13.
                                  10
                                              The SAC alleges that Nutanix’s pipeline was tracked in Salesforce.com, which reported
                                  11
                                       information about customer leads, whether a customer was potentially interested in buying from
                                  12
Northern District of California




                                       Nutanix, whether it had previously purchased from Nutanix and the likelihood that a deal would
 United States District Court




                                  13
                                       close and when. See SAC ¶¶ 97-98. The first “dashboard” that Nutanix employees see when they
                                  14
                                       log into Salesforce.com is this pipeline report. Id. ¶ 99. Nutanix also used a system called Clari to
                                  15
                                       track the sales pipeline and its “health” based on information extracted from Salesforce.com. Id. ¶
                                  16
                                       101.
                                  17
                                              According to CW3, by May 2018 there were not many sales leads and the leads were
                                  18
                                       “pretty dry.” Id. ¶ 121. CW5 stated that most of Nutanix’s sales were driven from existing
                                  19
                                       accounts. Id. ¶ 122. By the summer of FY 2018, approximately 80% of Nutanix’s sales came
                                  20
                                       from 15% of its customers, which were mainly existing accounts. Id. ¶ 124. Similarly, Nutanix
                                  21
                                       began focusing on existing larger “Enterprise” customers, at the expense of “Commercial”
                                  22
                                       customers. Id. ¶¶ 128-29. According to CW1 and CW8, by spring of 2018 the pipeline was at
                                  23
                                       least 25-30% below Nutanix’s targets. Id. ¶ 192. CW3 confirmed that the pipeline was “pretty
                                  24
                                       dry,” id., and CW11, who participated in weekly calls with salespeople from CW11’s region,
                                  25
                                       stated that by November 2019, the pipeline “would have looked bad.” Id. ¶ 193.
                                  26
                                              CW1 also attended a 2018 sales kickoff meeting, where Nutanix’s Chief Revenue Officer
                                  27
                                       Louis Attanasio stated that only 50% of the sales force had made their quota for FY2018 and that
                                  28
                                                                                        10
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 11 of 18




                                   1   by August 2018 the funnel was “way too low.” Id. ¶ 194. After this meeting, programs were

                                   2   implemented by which salespeople were assigned existing accounts to sell add-on products. Id. ¶

                                   3   195. CW1, CW3, and CW8 stated that Nutanix’s pipeline reports would have reflected the

                                   4   company’s declining pipeline. Id. ¶ 204. CW1 states that by April or May of 2018 it would have

                                   5   been “‘pretty obvious’ from the pipeline reports that Nutanix’s pipeline was drying up and in

                                   6   trouble because it was clear there were not as many good leads coming in that would create

                                   7   opportunities to close sales and the forecast was much smaller.” Id.

                                   8          Further, according to CWs the decrease in sales pipeline, including the lack of new sales

                                   9   leads from Dell, was discussed at All-Hands meetings in 2018 attended by Pandey and Williams.

                                  10   Id. ¶ 206. At these meetings, account managers expressed concerns about the lack of sales leads

                                  11   and difficulty in closing deals. Id. ¶ 207. CW8 attended quarterly meetings with the individual

                                  12   defendants and other executives, during which declining pipeline and the fact that “Nutanix had a
Northern District of California
 United States District Court




                                  13   backlog” was discussed. Id. ¶ 209.

                                  14          Nutanix asserts that its statements about new customers were not false, that every quarter it

                                  15   reported on the exact number of purported new customers, and that it accurately reported on its

                                  16   total end-customers each quarter. Mot. 21-22. It points to publicly-filed documents to argue that

                                  17   it “always accompanied these disclosures with a consistent definition of how it counted end-

                                  18   customers.” Reply 12; see also Dkt. No. 125-2 at 11.

                                  19          Plaintiffs do not allege that Nutanix’s statements were numerically inaccurate. For

                                  20   example, they do not dispute the truth of Nutanix’s statement at the March 2018 conference call

                                  21   that the company added a “record number of new customers,” or that Nutanix’s counts of end-

                                  22   customers was accurate. See SAC ¶ 239. Instead, as with many of its other claims, they allege

                                  23   that Nutanix created a misleading impression because (i) it was only able to report a record

                                  24   number of “new” customers because of its undisclosed pull-in scheme, and (ii) Nutanix’s pipeline

                                  25   was decreasing. Id.

                                  26          I am not persuaded that Nutanix’s statements regarding “end customers” were false.

                                  27   Plaintiffs have not adequately alleged that a reasonable investor would have conflated the terms

                                  28   “end customers” and “new customers.” Similarly, Plaintiffs have not alleged that Nutanix’s
                                                                                       11
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 12 of 18




                                   1   statements regarding the number of specific customers added were false or misleading. I also find

                                   2   that Plaintiffs have not alleged sufficient facts to support the falsity of Nutanix’s November 2017

                                   3   statements regarding new customers, because the allegations reflect that Nutanix’s pipeline was

                                   4   “drying up” after this point, in mid-2018 at the earliest. In addition, Plaintiffs have not explained

                                   5   why Nutanix’s focus on existing or “Enterprise” customers, as opposed to new and smaller

                                   6   customers, would necessarily lead to a declining pipeline or loss of sales.

                                   7          However, I find that Plaintiffs have adequately alleged that Nutanix’s statements in March

                                   8   2018 that it “add[ed] a record number of new customers,” and had made a “huge contribution to

                                   9   overall mid-market customer acquisition” were materially misleading in light of the alleged

                                  10   concerns throughout the company regarding the company’s pipeline of new customers. For the

                                  11   same reasons, Plaintiffs have sufficiently alleged that Nutanix’s statements in the May 2018

                                  12   conference call that “we’ve actually had a renewed focus with the [new customer] channel on new
Northern District of California
 United States District Court




                                  13   customer logos” and that it was “really excited about what’s happening in the channel with the

                                  14   pipeline for new logos” were misleading. See SAC ¶¶ 269, 271. The facts included in the SAC

                                  15   described above could lead a reasonable investor to conclude that Nutanix’s pipeline for new

                                  16   customers was robust when, in fact, it was facing a significant decline.

                                  17          D.      Misstatements regarding sales hiring and productivity
                                  18          Lastly, Plaintiffs assert that Nutanix made misleading representations that its sales hiring

                                  19   and productivity had increased, when this was not true. They point to statements each quarter that

                                  20   Nutanix had “significantly increased our sales and marketing personnel,” that sales productivity

                                  21   was “ramping up,” that Nutanix “had strong success in [its] hiring,” and that it executed hiring

                                  22   plans “flawlessly.” See Oppo. 14-15; SAC ¶ 12. They assert that Nutanix created the false

                                  23   impression that it was on track to meet its internal sales hiring goals needed to achieve revenue

                                  24   growth forecasts. Oppo. 15; SAC ¶ 12. Relatedly, Nutanix also made false statements regarding

                                  25   sales productivity, stating that it saw “record sales productivity,” a “strong growth in spending,”

                                  26   and “ramped rep sales productivity.” Oppo. 15.

                                  27          In reality, Plaintiffs assert that Nutanix was experiencing strong attrition in its sales

                                  28   personnel, failing to meet internal revenue goals, and experiencing “general disorganization.”
                                                                                         12
                                           Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 13 of 18




                                   1   SAC ¶ 115. Sales representatives were leaving the company “in droves,” typically after only one

                                   2   year of employment, because they were demoralized by unachievable sales quotas and the lack of

                                   3   resources provided to close deals. Id. ¶ 12. According to CW11, the entire company achieved

                                   4   only 30%-40% of their sales quotas during the witness’s employment. Id. ¶ 156. “Senior

                                   5   management” told CW11 that only 27% of the salesforce had made its quota for the prior quarter.

                                   6   Id. This was significant because new sales hires require “significant training,” and it usually takes

                                   7   about one year for a new hire to become fully productive. Id. ¶ 107.

                                   8           As discussed in my prior Order, Nutanix’s statements regarding numeric increases in sales

                                   9   and marketing personnel hired were facially true. Again, Plaintiffs have not adequately alleged

                                  10   how a reasonable investor would have been misled by these statements regarding hiring into

                                  11   believing that Nutanix’s retention and sales productivity also increased. However, I find that

                                  12   Plaintiffs have adequately asserted the falsity of Nutanix’s claims that it experienced “record sales
Northern District of California
 United States District Court




                                  13   productivity,” had executed hiring plans “flawlessly,” “had strong success in our hiring . . . that

                                  14   positions us to deliver on our future growth plans,” and had “ramped rep sales productivity.”

                                  15   These statements were misleading to a reasonable investor in light of Plaintiffs’ allegations that

                                  16   Nutanix’s sales force was experiencing high levels of attrition, sales people were unable to meet

                                  17   quotas, and sales productivity was in fact poor. Accordingly, Nutanix has adequately alleged that

                                  18   these statements were false.

                                  19   II.     SCIENTER
                                  20           Because not all of the alleged statements were false, I address scienter only with respect to

                                  21   those regarding new customers and sales productivity that I are misleading. In order for these

                                  22   statements to have been made with the requisite scienter, Plaintiffs must show that the statements

                                  23   were made either intentionally or with deliberate recklessness, or “a degree of recklessness that

                                  24   strongly suggests actual intent.” Glazer Capital Mgmt., LP v. Magistri, 549 F.3d 736, 743 (9th

                                  25   Cir. 2008).

                                  26           The crux of Plaintiffs’ argument with respect to scienter is that Nutanix acted recklessly.2

                                  27
                                       2
                                  28    Plaintiffs also assert that Nutanix actually knew that it was making false statements, but provides
                                       no argument or citation to the SAC to support this assertion. See Oppo. 17.
                                                                                        13
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 14 of 18




                                   1   Many of Plaintiffs’ allegations and arguments regarding scienter are substantially the same as

                                   2   those I addressed and rejected in my prior Order. For example, Plaintiffs again argue that

                                   3   Nutanix’s statements at the end of the Class Period statements establish scienter. See Oppo. 17-

                                   4   18. I have already rejected that argument, and Plaintiffs have not provided any new information

                                   5   that would alter that conclusion. Order 20. Pandey’s statement that he realized the company had a

                                   6   pipeline problem in December of 2018 does not establish knowledge prior to that date and I do not

                                   7   find that his subsequent statements were false or misleading. See SAC ¶ 317. In addition, I have

                                   8   already ruled that Nutanix’s statements regarding their experiences in 2017 do not support

                                   9   scienter. See Oppo. 22-23; Order 20. Finally, I again am not persuaded by Plaintiffs’ argument

                                  10   that Nutanix’s public offering to obtain capital is probative of motive. See Oppo. 24. Plaintiffs

                                  11   admit that the Nutanix’s acquisitions were motivated in large part “to catch up with the

                                  12   competition” by acquiring two cloud-based companies. SAC ¶ 404. Plaintiffs fail to coherently
Northern District of California
 United States District Court




                                  13   allege how these acquisitions, or Nutanix’s attempts to abide by the “Rule of 40,” establish a

                                  14   motive to make misleading statements regarding new customers or sales productivity. Therefore,

                                  15   these allegations do not provide an inference of motive.

                                  16          Plaintiffs have provided new facts with regard to some of their scienter allegations. With

                                  17   respect to the misleading statements regarding new customers, the SAC alleges additional

                                  18   information that the individual defendants had reviewed Salesforce.com pipeline reports. Oppo.

                                  19   19. The company created these pipeline reports in Salesforce.com, which was the first

                                  20   “dashboard” that employees saw when logging in. According to CW1 and CW8, Pandey had a

                                  21   dashboard specifically created for him, reviewed the pipeline reports every day, and was “widely

                                  22   known” as the single-highest user of Salesforce.com in the company. Id. ¶¶ 18, 201-202. In

                                  23   addition, Pandey and Williams were present at quarterly All-Hands meetings where the declining

                                  24   pipeline was discussed. Oppo. at 19-20.

                                  25          CW1 is a former Nutanix Commercial Account Manager for the Midwest region. See SAC

                                  26   ¶ 50. CW1 is not alleged to have had any contact with Pandey or Williams. CW8 is a former

                                  27   Director of Business Operations and Project Management and Services who was responsible for

                                  28   leading the globally disbursed program management and business operations team. Id. ¶ 57.
                                                                                        14
                                           Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 15 of 18




                                   1   CW8’s only alleged contact with Pandey or Williams was during quarterly meetings. Id. ¶ 209.

                                   2   These allegations do not establish personal knowledge that Pandey accessed Salesforce every day

                                   3   or was the single highest user of Salesforce in the company.3 See SAC ¶ 201.

                                   4           However, the facts plausibly allege that Pandey was regularly kept apprised of Nutanix’s

                                   5   pipeline, whether through Salesforce.com or otherwise, such that he was at least deliberately

                                   6   reckless as to the fact that the pipeline was declining and the statements made regarding customer

                                   7   growth misleading. Plaintiffs allege that according to analysts, Pandey was “active . . . in the sales

                                   8   process.” SAC ¶ 395. CW5 “regularly met with Defendant Pandey about this witnesses’ pipeline

                                   9   relating to new customers and sales leads for Global Accounts.” Id. ¶ 396. CW5 personally met

                                  10   with Pandey and Williams to discuss the status of prospective customers and stated that Pandey

                                  11   would have similarly accompanied other sales personnel to visit non-Global accounts.” Id. ¶ 199.

                                  12   CW5 also described the sales pipeline at Nutanix as a “never-ending drill” and stated that sales
Northern District of California
 United States District Court




                                  13   quotas were “unrealistically high.” Id. ¶¶ 153, 203.

                                  14           According to CW1, the declining revenue, dwindling pipeline, lack of new sales leads, and

                                  15   sales attrition problems were discussed at All-Hands meetings. SAC ¶¶ 206-07. At one meeting,

                                  16   Pandey noted the loss of sales leads from Dell, a large source of revenue for Nutanix. Id. ¶¶ 165,

                                  17   206. CW8 also stated that CW8 attended quarterly meetings with Pandey and Williams where

                                  18   “they discussed revenue targets.” Id. ¶ 209. In addition, Plaintiffs allege that in August 2018,

                                  19   CW1 attended an annual sales kickoff meeting, which was also attended by Pandey, Williams, and

                                  20   other executives. Id. ¶ 194. At this meeting Attanasio told the entire Nutanix sales organization

                                  21   that only 50% of the salesforce had made their quota for FY 2018. Id.

                                  22           Although this is a close question, all of these allegations together support an inference of

                                  23   scienter that is “at least as strong as any opposing inference.” Tellabs, Inc. v. Makor Issues &

                                  24

                                  25   3 At the hearing, Plaintiffs stated that CW8 was the person who maintained Salesforce.com.
                                  26   However, this description of CW8 conflicts with the allegations in the SAC, which recite that
                                       CW8 was a Director of Business Operations and Project Management and Services and led “the
                                  27   globally disbursed program management and business operations team.” SAC ¶ 57. And despite
                                       Plaintiffs’ allegations that Pandey was “widely known” as the highest user of Salesforce.com in
                                  28   the company, none of the other ten CWs corroborated this account. Thus, Plaintiffs’ scienter
                                       allegations based on Pandey’s Salesforce use give little weight to a finding of knowledge.
                                                                                        15
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 16 of 18




                                   1   Rights, Ltd., 551 U.S. 308, 326 (2007). An opposing inference––that the individual defendants

                                   2   were ignorant of the declining pipeline even as they discussed this pipeline with investors––is

                                   3   implausible in light of the allegations from multiple CWs, including several that met with the

                                   4   defendants, that throughout the company that the pipeline was “in trouble” or “drying up.”

                                   5          In re Quality Systems, Inc. Securities Litigation, 865 F.3d 1130 (9th Cir. 2017) (“Quality”)

                                   6   is instructive. In that case, the defendants made similar overly optimistic statements regarding the

                                   7   company’s sales growth and pipeline. Id. at 1137–38. The court found that plaintiffs had

                                   8   established scienter because the complaint included “multiple statements from confidential

                                   9   witnesses with personal knowledge of QSI’s declining sales during the Class Period;” statements

                                  10   that sales reports were available to executives and reflected declining sales; a statement from one

                                  11   CW with personal knowledge that these reports were automatically delivered to the management

                                  12   team; and allegations that the executives were in the habit of “continually monitor[ing] the
Northern District of California
 United States District Court




                                  13   Company’s revenues and earnings.” Id. at 1145. The court also noted that the executives

                                  14   themselves represented to investors the state of the pipelines and one executive made a suspicious

                                  15   stock sale. Id. at 1145–46.

                                  16          Unlike Quality, here there are no allegations from witnesses with personal knowledge that

                                  17   executives in fact regularly accessed Salesforce.com. But there are sufficient allegations

                                  18   throughout the SAC, including from three CWs with personal knowledge, that the pipeline was

                                  19   very important to Nutanix and was in decline at the time that Nutanix made the allegedly

                                  20   misleading statements. SAC ¶ 270. Moreover, several CWs described meetings with Pandey

                                  21   and/or Williams in which sales and pipeline was discussed. Although Plaintiffs do not specifically

                                  22   allege that problems with the pipeline were discussed, this fact can be inferred from the remaining

                                  23   allegations in the SAC, which allege widespread concerns about Nutanix’s pipeline. Plaintiffs

                                  24   also allege that Pandey was a very “hands-on” CEO according to CW1 and CW5. While CW1

                                  25   lacks personal knowledge of Pandey’s management style, CW5 asserts in detail that CW5

                                  26   “regularly” met with Pandey. Two other witnesses describe quarterly meetings where Pandey was

                                  27   present in which the decrease in the sales pipeline was discussed. Id. ¶¶ 206, 209. CW1 also

                                  28   described quarterly “War Room” meetings held by Pandey in which sales and deals to be pulled in
                                                                                        16
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 17 of 18




                                   1   were discussed. Id. ¶ 178. These allegations support a strong inference that Pandey knew, or at

                                   2   least was reckless as to the fact that Nutanix’s pipeline was declining substantially. Further, like

                                   3   in Quality, the individual defendants spoke regularly to investors and analysts about the sales

                                   4   pipeline and reported new customers, including the exact number of new customers added. See,

                                   5   e.g., id. ¶¶ 237-38, 242, 269, 291.

                                   6          Finally, Plaintiffs also assert that the individual defendants’ bonuses were tied to the

                                   7   number of new customer adds. SAC ¶ 387. Neither defendant achieved their target of new

                                   8   customer adds in FY 2018 or FY 2019, although the defendants came close in FY 2018. Id. ¶¶

                                   9   387-89. This too supports an inference that the individual defendants were aware of the new

                                  10   customers in Nutanix’s pipeline, or the lack thereof.

                                  11          For the same reasons discussed above, Plaintiffs have established scienter with respect to

                                  12   Nutanix’s statements regarding sales productivity. The SAC asserts that Nutanix’s pipeline and
Northern District of California
 United States District Court




                                  13   revenue growth are dependent upon effective sales productivity. Id. ¶¶ 82-85. CW1 asserts that at

                                  14   All-Hands meetings, employees discussed sales attrition problems, issues in closing deals, and the

                                  15   need to hire more salespeople. Id. ¶¶ 206-08.

                                  16          I do not find that Plaintiffs adequately alleged scienter with respect to Nutanix’s statements

                                  17   regarding hiring (e.g., that it executed hiring plans “flawlessly” and “had strong success in our

                                  18   hiring . . . that positions us to deliver on our future growth plans”). Plaintiffs’ scienter allegations

                                  19   as to these statements are limited to general statements regarding sales attrition at All-Hands

                                  20   meetings. Given the distinction between hiring and attrition as discussed in my prior order, it is at

                                  21   least equally plausible that the defendants did not understand that their facially true statements

                                  22   regarding hiring were misleading.

                                  23          Accordingly, Plaintiffs have adequately stated a claim with respect to the above statements

                                  24   regarding Nutanix’s new customer growth and sales productivity.

                                  25

                                  26
                                  27
                                  28
                                                                                          17
                                        Case 3:19-cv-01651-WHO Document 140 Filed 09/11/20 Page 18 of 18




                                   1                                           CONCLUSION

                                   2          For the above reasons, Nutanix’s motion to dismiss is DENIED. A Case Management

                                   3   Conference is set for October 27, 2020 at 2 p.m. The parties shall file a Joint Case Management

                                   4   Statement on October 20, 2020.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 11, 2020

                                   7

                                   8
                                                                                                  William H. Orrick
                                   9                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                      18
